J-A30036-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

EDWARD H. SATERSTAD                             IN THE SUPERIOR COURT OF
                                                      PENNSYLVANIA
                         Appellant

                    v.

JOSHUA D. LOCK, GOLDBERG, KATZMAN
& SHIPMAN, P.C., KATHY MURRAY, SKIP
GOCHENOUR, COURTNEY L. KISHEL AND
JAMES, SMITH, DIETERRICK &
CONNELLY, LLP

                         Appellees                   No. 337 MDA 2016


 Appeal from the Orders Dated December 20, 2012, and January 29, 2016
            In the Court of Common Pleas of Dauphin County
                  Civil Division at No: 2006-CV-4989-CV


BEFORE: BOWES, OLSON, and STABILE, JJ.

MEMORANDUM BY STABILE, J.:                      FILED FEBRUARY 13, 2017

      Appellant, Edward H. Saterstad (“Saterstad”) appeals pro se from the

December 20, 2012 order entered in the Court of Common Pleas of Dauphin

County (“trial court”) sustaining the preliminary objections and dismissing all

claims against Courtney L. Kishel (“Kishel”) and James, Smith, Dietterick &

Connelly, LLP, (“JSDC”) with prejudice, and the January 29, 2016 order

sustaining the preliminary objections and dismissing all claims against

Joshua D. Lock (“Lock”), Goldberg, Katzman & Shipman, P.C. (“GKS”), Kathy

Murray   (“Murray”),     and   Skip   Gochenhour   (“Gochenhour”),    together

(“Appellees”). Upon review, we affirm.
J-A30036-16



     The trial court summarized the circumstances which led to Saterstad’s

complaint as follows.

     [O]n February 1, 2001, SC, a minor, identified [Saterstad] and
     his car to SC’s Grandmother and made a report to Harrisburg
     Police that [Saterstad] had approached her and her friend earlier
     that same afternoon and offered SC $200 to “fool around.” As a
     result of this report, [Saterstad] was arrested for attempted
     kidnapping, attempted luring, and stalking of SC.

            On February 22, 2001, [Saterstad] contacted [GKS] to
     inquire about an attorney to represent him at his criminal trial.
     GKS and [Murray] advised [Saterstad] that [Lock] was attentive
     to clients and was one of the best trial attorneys in Harrisburg.

           [Saterstad] met with Lock and told him that he was
     innocent of the charges and had no interest in any plea. Lock
     offered to represent [Saterstad] for $12,500, in consideration of
     which, he would investigate, develop and present an innocence
     defense through trial to include alibi, credibility of SC,
     misidentification, and possible motive for false accusation.
     [Saterstad] agreed to Lock’s offer and paid Lock $2,500, with
     the remaining $10,000 to be paid after the Preliminary Hearing.
     [Saterstad] paid Lock the remaining $10,000 on June 4, 2001[,]
     after Lock represented him at the February 28, 2001 Preliminary
     Hearing. At this time, [Saterstad] reiterated that he was not
     interested in any type of plea agreement, and Lock again
     acknowledged the agreement to develop an innocence defense,
     including credibility issues, conflicting statements, possible
     motives for false accusation, and alibis that dispute the
     allegations.

           [Saterstad’s] trial commenced on September 8, 2003.
     [Saterstad] avers that Lock did not present the defense and
     issues that he agreed to present and, as a result, [Saterstad]
     was found guilty at trial.

             [Saterstad] brought claims for Breach of Contract and
     Abuse of Process against [Lock], claims for violation of the Unfair
     Trade Practices and Consumer Protection Law against
     [Gochenour, Murray and GKS,] and claims for Intentional
     Infliction of Emotional Distress against [Lock, Gochenour, and
     Murray].

                                    -2-
J-A30036-16


             [The trial court] provided [Saterstad] with several
      opportunities to file a Complaint against Appellees that complied
      with the applicable Rules of Civil Procedure and stated valid
      claims against Appellees. On February 27, 2014, [Saterstad]
      filed his Sixth Amended Complaint. Appellees filed Preliminary
      Objections to this Complaint on March 19, 2014, and [Saterstad]
      filed Preliminary Objections to Appellees’ Preliminary Objections
      on April 10, 2014. After disposing of [Saterstad’s] Preliminary
      Objections by Order dated September 3, 2014, [the trial court]
      Ordered [Saterstad] to file a brief in opposition to Appellees’
      Preliminary Objections no later than October 19, 2015, and [the
      trial court] scheduled oral argument for December 22, 2015 at
      11:00 a.m. This Order, dated October 16, 2015[,] was sent to
      [Saterstad] at his address of record. Despite having over two
      months’ notice of the date and time of the oral argument,
      [Saterstad] failed to appear. As a result of [Saterstad’s] failure
      to appear at the oral argument, [the trial court] entered an
      Order sustaining Appellee’s Preliminary Objections and
      dismissing [Saterstad’s] Sixth Amended Complaint with
      prejudice.

Trial Court Opinion, 4/25/2016, at 1-3 (sic).

      Subsequently Saterstad filed a notice of appeal on February 23, 2016.

After the trial court directed Saterstad’s compliance with Pa.R.A.P. 1925(b),

Saterstad filed a concise statement on March 9, 2016. The trial court issued

a Rule 1925(a) opinion on April 25, 2016.

      On appeal, Saterstad raises six issues, which we quote verbatim.

      I.    Did the trial court err with its 2/1/16 Order and Dismissal
            with    Prejudice,    sustaining    Appellees’  preliminary
            objections, without consideration of the sufficiency of
            complaint claims, without indication of deficiency or that
            any deficiency cannot be cured, and when Appellant’s
            Complaint clearly states prima facie claims[.]

      II.   Did the trial court err with its 12/20/12 Order and
            Dismissal with Prejudice that sustained Appellees’
            preliminary objections (“PO”), without allowing Appellant
            to respond[.]


                                     -3-
J-A30036-16


      III.   Did the trial court err with its 12/20/12 Order sustaining
             Appellees’    preliminary     objections   and    dismissing
             Appellant’s contract claim against Kishel on the basis that
             Appellant refused to provide a Certificate of Merit, when
             Appellant sufficiently set forth a prima facie true contract
             claim which alleges that Kishel breached specific
             agreement terms, and when this specific and distinct claim
             does not sound in negligence, does not allege or set forth
             a negligence or professional liability claim, and does not
             require a Certificate of Merit[.]

      IV.    Did the trial court err with it 12/20/12 Order sustaining
             Appellees’      preliminary   objections    and     dismissing
             Appellant’s intentional fraudulent inducement claim against
             Kishel, on the basis that Appellant refused to provide a
             Certificate of Merit, when Appellant sufficiently set forth a
             prima facie intentional tort fraud claim and when this
             separate and distinct Count does not sound in negligence,
             does not allege or set forth a negligence of professional
             liability claim, and does not require a Certificate of Merit[.]

      V.     Did the trial court err with its 12/20/12 Order sustaining
             Appellees’ preliminary objections and dismissing the
             Appellant’s malpractice Count on the basis that Appellant
             refused to provide a Certificate of Merit, when the Court
             presented no authority or discussion to support its
             conclusion that expert testimony is even necessary
             contrary to the assertions in the Certificate of Merit filed by
             Appellant, and because expert testimony is not necessarily
             required in legal malpractice action where issues are not
             beyond knowledge of the average person[.]

      VI.    Did the trial court err with its 12/20/12 Order sustaining
             Appellees’     preliminary   objections   and     dismissing
             Appellant’s claims against Kishel, because Appellant raised
             issues of fact, controverted, as to whether Kishel breached
             her duty to honor specific contract terms and as to
             whether Kishel made fraudulent representations to
             Appellant with specific intent of inducing Appellant into
             hiring Kishel, because these are questions for finder of fact
             and should preclude granting or sustaining preliminary
             objections[.]

Appellant’s Brief at 6.


                                      -4-
J-A30036-16



      Our standard of review for an order sustaining preliminary objections

is well settled.

      In determining whether the trial court properly sustained
      preliminary objections, the appellate court must examine the
      averments in the complaint, together with the documents and
      exhibits attached thereto, in order to evaluate the sufficiency of
      the facts averred. The impetus of our inquiry is to determine the
      legal sufficiency of the complaint and whether the pleading
      would permit recovery if ultimately proven. This Court will
      reverse the trial court’s decision regarding preliminary objections
      only where there has been an error of law or abuse of discretion.
      When sustaining the trial court’s ruling will result in the denial of
      claim or a dismissal of suit, preliminary objections will be
      sustained only where the case is free and clear of doubt.

Brosovic v. Nationwide Mut. Ins., 841 A.2d 1071, 1073 (Pa. Super.

2004) (quoting Clemleddy Const., Inc. v. Yorston, 810 A.2d 693, 696

(Pa. Super. 2002)).

      Saterstad’s first issue is that the trial court erred when it dismissed

Saterstad’s sixth amended complaint with prejudice because the complaint

stated a prima facie claim. In his complaint against Lock, Saterstad raises

four claims, breach of contract, abuse of process, violation of the Unfair

Trade Practices and Consumer Protection Act (“UTPCPL”), and intentional

infliction of emotional distress.

      Essentially, Saterstad’s claim flows from the fact that he was he hired

Lock to represent him in a criminal matter and was convicted. Saterstad is

attempting to couch a legal professional liability claim against Lock as a

breach of contract action.     Even if we treated the claim as a breach of

contract action, Saterstad failed to properly plead such action. “It is well-


                                      -5-
J-A30036-16



established that three elements are necessary to plead a cause of action for

breach of contract: (1) the existence of a contract, including its essential

terms, (2) a breach of the contract; and (3) resultant damages.”       Meyer,

Darragh, Buckler, Bebenek & Eck, P.L.L.C. v. Law Firm of Malone

Middleman, P.C., 137 A.3d 1247, 1258 (Pa. 2016).           Moreover, the trial

court correctly found that Saterstad did not properly plead the elements to a

breach of contract claim.      See Trial Court Opinion, 4/25/2016, at 4.

Saterstad’s complaint fails to allege Lock breached the contract. Saterstad

hired Lock to represent him for a criminal matter and Lock performed that

duty.     Therefore, the trial court properly sustained Lock’s preliminary

objection to the breach of contract claim.

        Saterstad’s second claim is that Lock abused the legal process by

submitting an affidavit to the district attorney during post-conviction

proceedings. “To establish a claim for abuse of process it must be shown

that the defendant (1) used a legal process against the plaintiff, (2)

primarily to accomplish a purpose for which the process was not designed;

and (3) harm has been caused to the plaintiff.” Lerner v. Lerner, 954 A.2d

1229, 1238 (Pa. Super. 2008) (quoting Shiner v. Moriarty, 706 A.2d 1228,

1236 (Pa. Super. 1998), appeal denied, 729 A.2d 1130 (Pa. 1998)). Upon

review, the trial court correctly found that Saterstad failed to properly plead

the elements of abuse of process. See Trial Court Opinion, 4/25/2016, at 5.

Namely, the trial court found that Saterstad did not plead the second

element that the process was used primarily to accomplish a purpose for

                                     -6-
J-A30036-16



which the process was not designed.               Saterstad pled that Lock filed an

affidavit for use by the Commonwealth in a post-conviction proceeding,

which raised ineffective assistance of counsel claims.            The signing of the

affidavit was for the intended purpose of the process; therefore, the trial

court properly sustained Lock’s preliminary objection to the abuse of process

claim.

       Saterstad’s third count is an unfair trade practices claim against GKS.

“To bring a private cause of action under the UTPCPL, a plaintiff must show

that     he    justifiably   relied   on   the   defendant’s   wrongful   conduct   or

representation and that he suffered harm as a result of that reliance.”

Yocca v. Pittsburgh Steelers Sports, Inc., 854 A.2d 425, 438 (Pa. 2004)

(citations omitted).         In Beyers v. Richmond, 937 A.2d 1082 (Pa. 2007)

(plurality opinion), our Supreme Court held that the UTPCPL does not apply

to an attorney’s misconduct as the rules of professional conduct and the

Rules of Professional Conduct and Rules of Disciplinary Enforcement are the

exclusive means to address such claims.               Id. at 1092.    Moreover, the

Beyers Court noted that “most states have enacted a consumer protection

statute.      The majority of jurisdictions that have addressed this issue have

held that the regulation of attorneys does not fall within the ambit of

consumer protection laws.” Id. at 1086. Upon review of Saterstad’s third

claim, it is apparent that he has failed to state a cause of action. Instead,

Saterstad is attempting to couch a professional liability claim as a claim that

GKS violated the UTPCPL.              As such, the trial court did not abuse its

                                            -7-
J-A30036-16



discretion when it found Saterstad failed to state a claim upon which relief

could be granted.

       Saterstad’s final claim against Lock, Gochenour and Murray is a claim

of intentional infliction of emotional distress.

       To prove a claim of intentional infliction of emotional distress,
       the following elements must be established:

       (1)    The conduct must be extreme and outrageous;

       (2)    it must be intentional or reckless;

       (3)    it must cause emotional distress;

       (4)    that distress must be severe.

Hoy v. Angelone, 691 A.2d 476, 482 (Pa. Super. 1997) (citing Hooten v.

Penna. College of Optometry, 601 F. Supp. 1151, 1155 (E.D.Pa. 1984));

Section 46 of the Restatement (Second) of Torts).                 Upon review of

Saterstad’s complaint, he fails to plead that the conduct of Lock, Gochenour

and Murray is extreme and outrageous.1             Saterstad’s allegation that Lock
____________________________________________


1
  The Restatement (Second) of Torts defines “extreme and outrageous
conduct” as follows:

       The cases thus far decided have found liability only where the
       defendant’s conduct has been extreme and outrageous. It has
       not been enough that the defendant has acted with an intent
       which is tortious or even criminal, or that he has intended to
       inflict emotional distress, or even that his conduct has been
       characterized by “malice,” or a degree of aggravation which
       would entitle the plaintiff to punitive damages for another tort.
       Liability has been found only where the conduct has been so
       outrageous in character, and so extreme in degree , as to go
       beyond all possible bounds of decency, and to be regarded as
(Footnote Continued Next Page)


                                           -8-
J-A30036-16



testified at a post-conviction hearing and submitted an affidavit does not

constitute outrageous conduct; therefore, Saterstad’s claim fails. Moreover,

Saterstad fails to discuss this claim in his brief; therefore the claim is

waived.      Therefore, the trial court correctly sustained the preliminary

objections to the sixth amended complaint.

      Furthermore, the trial court correctly dismissed Saterstad’s claims with

prejudice.    The trial court had given Saterstad five chances to amend his

complaint, and in each subsequent amended complaint, he failed to state a

claim upon which relief could be granted. Therefore, we find that the trial

court did not abuse its discretion when it dismissed Saterstad’s complaint

with prejudice.

      Saterstad’s second through sixth issues presented are intertwined and

therefore we will address them as one.            Namely, the issue is whether the

trial court properly sustained the preliminary objections to Saterstad’s fourth

amended complaint and dismissed the complaint with prejudice. Saterstad’s

fourth amended complaint contained multiple counts including 1) breach of


                       _______________________
(Footnote Continued)

      atrocious, and utterly intolerable in a civilized community.
      Generally, the case is one in which the recitation of the facts to
      an average member of the community would arouse his
      resentment against the actor, and lead him to exclaim,
      “Outrageous!”

Gray v. Huntzingeri, 147 A.3d 924, 927 n.1 (Pa. Super. 2016) (citing
Restatement (Second) of Torts § 46 comment d. (1965)).




                                            -9-
J-A30036-16



oral contract against Lock; 3)2 abuse of process against Lock; 4) fraud/fraud

in the inducement against Kishel; 5) breach of oral contract against Kishel;

6) intentional infliction of emotional distress against Lock, Gochenour, and

Kishel; 7) an unfair trade practices claim against GKS, Murray, and

Gochenour;       8)   negligent    supervision     against   JSDC;   9)   professional

malpractice against Kishel; and 10) professional malpractice against Lock.

As we have previously addressed counts 1, 3, 6, and 7 above, we need not

address them again.3

        Upon review of Saterstad’s complaint, it is clear that all of his claims

are professional liability claims. Our rules provide that

        (a)   In any action based upon an allegation that a licensed
              professional deviated from an acceptable professional
              standard, the attorney of the plaintiff, or the plaintiff if not
              represented, shall file with the complaint or within sixty
              days after the filing of the complaint, a certificate of merit
              signed by the attorney or party that either

           (1)   An appropriate licensed professional has supplied a
                 written statement that there exists a reasonable
                 probability that the care, skill or knowledge exercised or
                 exhibited in the treatment, practice or work that is the
                 subject of the complaint, fell outside acceptable
                 professional standards and that such conduct was a
                 cause in bringing about the harm, or
____________________________________________


2
    Saterstad’s fourth amended complaint does not contain a count 2.
3
  The order sustaining the preliminary objections and dismissing Saterstad’s
fourth amended complaint is properly before this Court because it did not
dismiss all claims against all defendants and this is Saterstad’s first
opportunity to challenge the order.




                                          - 10 -
J-A30036-16


         (2)   The claim that the defendant deviated             from an
               acceptable professional standard is based        solely on
               allegations that other licensed professionals    for whom
               the defendant is responsible deviated            from an
               acceptable professional standard, or

         (3)   Expert testimony of an appropriate licensed professional
               is unnecessary for prosecution of the claim.

Pa.R.C.P. 1042.3.    As all of Saterstad’s claims are professional liability

claims, he was required to file a certificate of merit.       After being given

numerous opportunities to do so, Saterstad failed to provide a certificate of

merit.   Moreover, the trial court gave Saterstad sufficient opportunity to

amend his complaint and he failed to plead a claim upon which relief could

be granted.    Therefore, the trial court properly found that Saterstad’s

complaint was insufficient and dismissed it with prejudice.

      Orders affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/13/2017




                                    - 11 -